department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number telephone number after date form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 ity for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b formation date c incorporator director d treasurer e state x dollars amount y dollars amount dear date date employer d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed under the laws of state e on date b your articles of incorporation and your form_1024 application state that you are a business networking referral group your form_1024 application also states that you are a group of business owners that seek to grow your businesses through qualified referrals you are made up of one representative from each industry or professional classification according to your website you are a referral based networking group you seek to help each other’s businesses grow through referrals through a trusted business partnership only one person from each professional classification is permitted to join your group your form_1024 application lists c as your only governing body member but does not include a title c is your incorporator according to your articles of incorporation however page of your form_1024 application was signed by d as the treasurer your articles of incorporation state the number of your directors shall be one which may be increased or decreased pursuant to your bylaws it further states that c is the name of the director who shall act until the first meeting or until their successor is duly chosen and qualified you did not submit a copy of your bylaws your form_1024 application indicates that bylaws have been adopted your membership dues are x dollars per annum a trial membership is available for a fee of y dollars and lasts for three months when a member has enjoyed the trial membership the balance of the first year’s dues are paid at the end of the trial and the annual renewal and payment of dues will be on the anniversary of the commencement of their trial membership date you hold a meeting once a week for approximately an hour and a half your leadership committee composed of the president vice president secretary and treasurer conduct the meeting your weekly networking agenda includes breakfast open networking welcome introductions a brief education spot a time to give a sales pitch for members only a business report meeting minutes read treasurer reports a minute speaker time for referrals to be passed testimonials and or thank you s given and announcements your proposed revenue is from membership dues and your expenditures are for activities related to your stated purposes law sec_501 of the internal_revenue_code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues which are not organized for- profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_56_65 1956_1_cb_199 denied exemption to a local organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses the activities of the organization consisted of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding on specific projects were filed revrul_59_391 1959_2_cb_151 holds an organization that is composed of individuals firms associations and corporations each representing a different trade business occupation or profession is not entitled to exemption as a business league under sec_501 of the code it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members nor could the diversity of membership’s interest be explained away by a comparison with the business interests of the members of a local board_of trade or a chamber of commerce revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 is usually the general economic welfare of a letter rev catalog number 47628k community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that the former serve only the common business interests of the members of either a single line_of_business or closely related lines of business within a single industry in 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code over of the organization's total income was derived from its performing particular services for individuals as convenience and economy in their businesses and from its other income-producing activities application of law you are formed to provide referral services for your members who are from different lines of businesses therefore you are not organized for any of the purposes described in sec_501 of the code contrary to sec_1_501_c_6_-1 you are not an association of persons with common business interests your membership is composed of one representative from each industry or professional classification and has no common business_interest therefore you are not a business league as described in sec_501 of the code like the organization in revrul_56_65 you do not benefit the common business interests of all businesses involved with an industry or geographic area you obtain referrals for your members which constitutes performance of a particular service to your members with the intent of growing the members’ businesses accordingly you are not exempt under sec_501 of the code you are similar to the organization in revrul_59_391 in that your members are from different industries or professional classifications and have no common business interests you were created for the purpose of providing referrals for your members your weekly meetings act as a central information service exchange among members where referrals and introductions are made to facilitate the making of business contacts for your members and to promote personal business therefore you are not a business league as described in sec_501 of the code as described in revrul_73_411 membership in and enjoyment of privileges in an organization exempt under sec_501 of the code are not to be restricted or limited to a select number of entities within the described industry membership in a trade_association or business league is both voluntary and open generally to all entities within a particular line_of_business or closely related lines of business when you restrict privileges to your members you are lacking an essential element of public representation and membership support within the intent of sec_501 like the organization described in indiana retail hardware assn inc v united_states your activities do not improve the business conditions of one or more lines of business or business conditions of any community as a whole instead you serve the special interests of your individual members letter rev catalog number 47628k conclusion based on the information provided you are not an association of persons promoting one or more lines of business and your activities constitute specific services to members you have no common business_interest other than a mutual desire to increase the individual sales of your members you were formed to serve the private interests of your members accordingly you do not qualify for exemption from federal_income_tax under sec_501 of the code and you must file income_tax returns if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
